Exhibit 10.13

 

CHENIERE ENERGY, INC.

 

AMENDED AND RESTATED

 

2003 STOCK INCENTIVE PLAN

 

September 8, 2005



--------------------------------------------------------------------------------

 

CHENIERE ENERGY, INC.

 

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

Table of Contents

 

ARTICLE I INTRODUCTION

   1

1.1

   Purpose    1

1.2

   Shares Subject to the Plan    1

1.3

   Administration of the Plan    2

1.4

   Amendment and Discontinuance of the Plan    2

1.5

   Granting of Awards to Participants    2

1.6

   Term of Plan    2

1.7

   Leave of Absence    2

1.8

   Definitions    3

ARTICLE II NONQUALIFIED STOCK OPTIONS

   7

2.1

   Grants    7

2.2

   Calculation of Exercise Price    7

2.3

   Terms and Conditions of Options    7

2.4

   Amendment    9

2.5

   Acceleration of Vesting    9

2.6

   Other Provisions    9

ARTICLE III INCENTIVE OPTIONS

   10

3.1

   Eligibility    10

3.2

   Exercise Price    10

3.3

   Dollar Limitation    10

3.4

   10% Stockholder    10

3.5

   Options Not Transferable    10

3.6

   Reload Options    10

3.7

   Compliance with 422    11

3.8

   Limitations on Exercise    11

ARTICLE IV PURCHASED STOCK

   11

4.1

   Eligible Persons    11

4.2

   Purchase Price    11

4.3

   Payment of Purchase Price    11

ARTICLE V BONUS STOCK

   11

ARTICLE VI STOCK APPRECIATION RIGHTS AND PHANTOM STOCK

   11

6.1

   Stock Appreciation Rights    11

6.2

   Phantom Stock Awards    12

ARTICLE VII RESTRICTED STOCK

   13

7.1

   Eligible Persons    13

7.2

   Restricted Period and Vesting    13



--------------------------------------------------------------------------------

ARTICLE VIII PERFORMANCE AWARDS

   13

8.1

   Performance Awards    13

8.2

   Performance Goals    14

ARTICLE IX OTHER STOCK OR PERFORMANCE BASED AWARDS

   15

ARTICLE X CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

   15

10.1

   General    15

10.2

   Stand-Alone, Additional, Tandem, and Substitute Awards    16

10.3

   Term of Awards    16

10.4

   Form and Timing of Payment under Awards; Deferrals    16

10.5

   Vested and Unvested Awards    16

10.6

   Exemptions from Section 16(b) Liability    17

10.7

   Other Provisions    17

ARTICLE XI WITHHOLDING FOR TAXES

   17

ARTICLE XII MISCELLANEOUS

   18

12.1

   No Rights to Awards    18

12.2

   No Right to Employment    18

12.3

   Governing Law    18

12.4

   Severability    18

12.5

   Other Laws    18

12.6

   Shareholder Agreements    18

 

-ii-



--------------------------------------------------------------------------------

CHENIERE ENERGY, INC.

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

 

WHEREAS, the Board of Directors of Cheniere Energy, Inc., a Delaware corporation
(the “Company”), adopted the 2003 Stock Incentive Plan (the “Original Plan”) on
November 11, 2003, which became effective on January 29, 2004 upon receiving
Stockholder approval thereof; and

 

WHEREAS, the Original Plan has heretofore been amended to authorize officers of
the Company to make certain determinations regarding Option grants, to increase
the number of shares authorized thereunder and to revise the definition of Fair
Market Value; and

 

WHEREAS, the Company desires to incorporate all of the prior amendments to the
Original Plan and the revisions made herein into a restatement of the Original
Plan (the Original Plan, as amended and rested hereby, the “Plan”);

 

NOW THEREFORE, the Original Plan is hereby amended and restated as follows.
Capitalized words not otherwise defined shall have the meanings set forth below
in Section 1.8.

 

ARTICLE I

INTRODUCTION

 

1.1 Purpose. The Plan is intended to promote the interests of the Company and
its stockholders by encouraging Employees, Consultants and Non-Employee
Directors of the Company or its Affiliates to acquire or increase their equity
interests in the Company, thereby giving them an added incentive to work toward
the continued growth and success of the Company. The Board of Directors of the
Company (the “Board”) also contemplates that through the Plan, the Company and
its Affiliates will be better able to compete for the services of the
individuals needed for the continued growth and success of the Company.

 

1.2 Shares Subject to the Plan. The aggregate number of shares of Common Stock
that may be issued under the Plan shall not exceed 8,000,000. No more than
1,000,000 shares of Common Stock shall be issued to any one Participant in any
one calendar year. Notwithstanding the above, however, in the event that at any
time after the Effective Date the outstanding shares of Common Stock are changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available under the Plan
shall be ratably adjusted by the Committee, whose determination shall be final
and binding upon the Company and all other interested persons. In the event the
number of shares of Common Stock to be delivered upon the exercise or payment of
any Award granted under the Plan is reduced for any reason whatsoever or in the
event any Award granted under the Plan can no longer under any circumstances be
exercised or paid, the number of shares of Common Stock no longer subject to
such Award shall thereupon be released from such Award and shall thereafter be
available under the Plan for the grant of additional Awards. Shares of Common
Stock issued pursuant to the Plan (i) may be treasury shares, authorized but
unissued shares or, if applicable, shares acquired in the open market and
(ii) shall be fully paid and nonassessable.



--------------------------------------------------------------------------------

1.3 Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Awards under the Plan, shall make such rules as it deems necessary for
the proper administration of the Plan, shall make all other determinations
necessary or advisable for the administration of the Plan and shall correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award under the Plan in the manner and to the extent that the Committee
deems desirable to effectuate the Plan. Any action taken or determination made
by the Committee pursuant to this and the other paragraphs of the Plan shall be
conclusive on all parties. The act or determination of a majority of the
Committee shall be deemed to be the act or determination of the Committee.

 

1.4 Amendment and Discontinuance of the Plan. The Board may amend, suspend or
terminate the Plan; provided, however, no amendment, suspension or termination
of the Plan may without the consent of the holder of an Award terminate such
Award or adversely affect such person’s rights with respect to such Award in any
material respect; provided further, however, that any amendment which would
constitute a “material revision” of the Plan (as that term is used in the rules
of the American Stock Exchange) shall be subject to shareholder approval.

 

1.5 Granting of Awards to Participants.

 

(a) The Committee shall have the authority to grant, prior to the expiration
date of the Plan, Awards to any Participant as may be selected by it on the
terms and conditions hereinafter set forth in the Plan. In selecting a
Participant to receive Awards, including the type and size of the Award, the
Committee may consider any factors that it may deem relevant.

 

(b) The Board or the Committee may, by a resolution adopted by the Board or the
Committee, authorize one or more officers of the Company to do one or both of
the following: (i) designate Participants to be recipients of Awards and
(ii) determine the terms of the Award to be received by such Participant;
provided, however, that the resolution so authorizing such officer or officers
shall specify the total aggregate number of shares of Common Stock, if any, to
be issued pursuant to or underlying an Award such officer or officers may award.
The Board or the Committee may not authorize an officer to designate himself or
herself as a recipient of any Options.

 

1.6 Term of Plan. The Plan shall terminate upon, and no further Awards shall be
made, after January 15, 2014.

 

1.7 Leave of Absence. If an employee is on military, sick leave or other bona
fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave provided it
does not exceed 90 days, or, if longer, so long as the person’s right to
reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days, the employment relationship shall be deemed to have
terminated on the 91st day of such leave, unless the person’s right to
reemployment is guaranteed by statute or contract.

 

-2-



--------------------------------------------------------------------------------

1.8 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 10% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company.

 

“Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Phantom Stock, Restricted Stock, Performance Awards, or
Other Stock or Performance Based Awards.

 

“Bonus Stock” is defined in Article V.

 

“Cause” for termination of any Participant who is a party to an agreement of
employment with or services to the Company shall mean termination for “Cause” as
such term is defined in such agreement, the relevant portions of which are
incorporated herein by reference. If such agreement does not define “Cause” or
if a Participant is not a party to such an agreement, “Cause” means (i) the
willful commission by a Participant of a criminal or other act that causes or is
likely to cause substantial economic damage to the Company or an Affiliate or
substantial injury to the business reputation of the Company or Affiliate;
(ii) the commission by a Participant of an act of fraud in the performance of
such Participant’s duties on behalf of the Company or an Affiliate; or (iii) the
continuing willful failure of a Participant to perform the duties of such
Participant to the Company or an Affiliate (other than such failure resulting
from the Participant’s incapacity due to physical or mental illness) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
Participant by the Committee. For purposes of the Plan, no act, or failure to
act, on the Participant’s part shall be considered “willful” unless done or
omitted to be done by the Participant not in good faith and without reasonable
belief that the Participant’s action or omission was in the best interest of the
Company or an Affiliate, as the case may be.

 

“Change of Control” shall be deemed to have occurred upon any of the following
events:

 

(i) any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of

 

-3-



--------------------------------------------------------------------------------

the Exchange Act) other than (A) the Company or any of its subsidiaries, (B) any
employee benefit plan of the Company or any of its subsidiaries, (C) or any
Affiliate, (D) a company owned, directly or indirectly, by stockholders of the
Company in substantially the same proportions as their ownership of the Company,
or (E) an underwriter temporarily holding securities pursuant to an offering of
such securities (a “Person”), becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the shares of voting stock of the Company then
outstanding; provided, however, that an initial public offering of Common Stock
shall not constitute a Change of Control;

 

(ii) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;

 

(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or

 

(iv) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder (including Treasury Regulations sec.
1.162-27 and successor regulations thereto).

 

“Committee” means the compensation committee appointed by the Board or a
sub-committee appointed by the compensation committee to administer the Plan or,
if none, the Board; provided however, that with respect to any Award granted to
a Covered Employee which is intended to be “performance-based compensation” as
described in Section 162(m)(4)(c) of the Code, the Committee shall consist
solely of two or more “outside directors” as described in
Section 162(m)(4)(c)(i) of the Code.

 

-4-



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, $.003 par value per share.

 

“Consultant” means any individual, other than a Director or an Employee, who
renders consulting or advisory services to the Company or an Affiliate.

 

“Covered Employee” shall mean the Chief Executive Officer of the Company and
each of the four highest paid officers of the Company other than the Chief
Executive Officer as described in Section 162(m)(3) of the Code.

 

“Disability” means an inability of the Participant to perform material services
for the Company for a period of 90 consecutive days or a total of 180 days,
during any 365-day period, in either case as a result of incapacity due to
mental or physical illness, which is determined to be total and permanent. A
determination of Disability shall be made by a physician satisfactory to both
the Participant (or his guardian) and the Company, provided that if the
Participant (or his guardian) and the Company do not agree on a physician, the
Participant and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to Disability shall be
binding on all parties. Eligibility for disability benefits under any policy for
long-term disability benefits provided to the Participant by the Company shall
conclusively establish the Participant’s disability.

 

“Effective Date” means January 15, 2004, the date the Plan was originally
adopted by the Company’s stockholders.

 

“Employee” means any employee of the Company or an Affiliate.

 

“Employment” includes any period in which a Participant is an Employee or a paid
Consultant to the Company or an Affiliate.

 

“Fair Market Value or FMV Per Share” means the closing price of a share of the
Common Stock on the principal exchange or over-the-counter market on which such
shares are trading, if any, or as reported on any composite index which includes
such principal exchange, as of any given date. If shares of the Common Stock are
not listed or admitted to trading on any exchange, over-the-counter market or
any similar organization as of the determination date, the Fair Market Value or
FMV Per Share shall be determined by the Committee in good faith using any fair
and reasonable means selected in its discretion.

 

“Good Reason” means termination of employment by an Employee, termination of
service by a Consultant or resignation from the Board of a Non-Employee Director
under any of the following circumstances:

 

(i) if such Employee, Consultant or Non-Employee Director is a party to an
agreement for employment with or services to the Company, which agreement
includes a definition of “Good Reason” for termination of employment with or
services to the Company, “Good Reason” shall have the same definition for
purposes of the Plan as is set forth in such agreement, the relevant portions of
which are incorporated herein by reference.

 

-5-



--------------------------------------------------------------------------------

(ii) if such Employee, Consultant or Non-Employee Director is not a party to an
agreement with the Company that defines the term “Good Reason,” such term shall
mean termination of employment or service under any of the following
circumstances, if the Company fails to cure such circumstances within thirty
(30) days after receipt of written notice from the Participant to the Company
setting forth a description of such Good Reason:

 

(i) the removal from or failure to re-elect the Participant to the office or
position in which he or she last served;

 

(ii) the assignment to the Participant of any duties, responsibilities, or
reporting requirements inconsistent with his or her position with the Company,
or any material diminishment, on a cumulative basis, of the Participant’s
overall duties, responsibilities, or status;

 

(iii) a material reduction by the Company in the Participant’s fees,
compensation, or benefits; or

 

(iv) the requirement by the Company that the principal place of business at
which the Participant performs his duties be changed to a location more than
fifty (50) miles from downtown Houston, Texas.

 

“Incentive Option” means any option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article III of the Plan.

 

“Non-Employee Director” means any person who is a member of the Board but who is
neither an Employee nor Consultant of the Company or any Affiliate.

 

“Non-Qualified Option” shall mean an option not intended to satisfy the
requirements of Code Section 422 and which is granted pursuant to Article II of
the Plan.

 

“Option” means an option to acquire shares of Common Stock granted pursuant to
the provisions of the Plan, and refers to either an Incentive Option or a
Non-Qualified Option, or both, as applicable.

 

“Option Expiration Date” means the date determined by Committee which shall not
be more than ten years after the date of grant of an Option.

 

“Optionee” means a Participant who has received or will receive an Option.

 

“Other Stock-Based Award” means an award granted pursuant to Article IX of the
Plan that is not otherwise specifically provided for, the value of which is
based in whole or in part upon the value of a share of Common Stock.

 

“Outstanding Company Common Stock” means, as of any date of determination, the
then outstanding shares of Common Stock of the Company.

 

-6-



--------------------------------------------------------------------------------

“Outstanding Company Voting Securities” means, as of any date of determination,
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally on the election of directors.

 

“Participant” means any Non-Employee Director, Employee or Consultant, granted
an Award under the Plan or a guardian appointed to act on behalf of the
Participant.

 

“Performance Award” means an Award granted pursuant to Article VIII of the Plan,
which, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof as determined by the Committee.

 

“Phantom Shares” means an Award of the right to receive shares of Common Stock
issued at the end of a Restricted Period which is granted pursuant to Article VI
of the Plan.

 

“Purchased Stock” means a right to purchase Common Stock granted pursuant to
Article IV of the Plan.

 

“Reload Option” is defined in Section 2.3(g).

 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any share of Common Stock, prior to the lapse of
restrictions thereon, granted under Article VII of the Plan.

 

“Stock Appreciation Rights” means an Award granted pursuant to Article VI of the
Plan.

 

ARTICLE II

NONQUALIFIED STOCK OPTIONS

 

2.1 Grants. The Committee may grant Options to purchase the Common Stock to any
Employee, Consultant or Non-Employee Director according to the terms set forth
below.

 

2.2 Calculation of Exercise Price. The exercise price to be paid for each share
of Common Stock deliverable upon exercise of each Option granted under this
Article II shall not be less than the FMV Per Share on the date of grant of such
Option. The exercise price for each Option granted under Article II shall be
subject to adjustment as provided in Section 2.3(e).

 

2.3 Terms and Conditions of Options. Options shall be in such form as the
Committee may from time to time approve, shall be subject to the following terms
and conditions and may contain such additional terms and conditions, not
inconsistent with this Article II, as the Committee shall deem desirable:

 

(a) Option Period and Conditions and Limitations on Exercise. No Option shall be
exercisable later than the Option Expiration Date. To the extent not prohibited
by other provisions of the Plan, each Option shall be exercisable at such time
or times as the Committee in its discretion may determine at the time such
Option is granted.

 

-7-



--------------------------------------------------------------------------------

(b) Manner of Exercise. In order to exercise an Option, the Optionee shall
deliver to the Company payment in full for the options being exercised, together
with any required withholding taxes. The payment of the aggregate exercise price
for the Options shall be by one or more of the following (i) in cash or by check
payable and acceptable to the Company, (ii) with the consent of the Committee,
by tendering to the Company shares of Common Stock owned by the Optionee for
more than six months, (iii) with the consent of the Committee and upon the
Optionee’s written request, the Company may deliver certificates for the shares
of Common Stock for which the Option is being exercised to a broker for sale on
behalf of the Optionee, provided that the Optionee has irrevocably instructed
such broker to remit from the proceeds of such sale directly to the Company on
the Optionee’s behalf the full amount of the exercise price plus any taxes the
Company is required to withhold or (iv) subject to the consent of the Committee,
payment of the exercise price may be made with shares of Common Stock with
respect to which the Option is being exercised. In the event that the person
elects to make payment as allowed under clause (ii) above, the Committee may
require the Optionee to deliver a written representation that all shares of
Common Stock being purchased are being acquired for investment and not with a
view to, or for resale in connection with, any distribution of such shares.

 

(c) Intentionally Omitted.

 

(d) Options not Transferable. Except as provided below, no Non-qualified Option
granted hereunder shall be transferable other than by (i) will or by the laws of
descent and distribution or (ii) pursuant to a domestic relations order and,
during the lifetime of the Participant to whom any such Option is granted, and
it shall be exercisable only by the Participant. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of, or to subject to execution,
attachment or similar process, any Option granted hereunder, or any right
thereunder, contrary to the provisions hereof, shall be void and ineffective,
shall give no right to the purported transferee, and shall, at the sole
discretion of the Committee, result in forfeiture of the Option with respect to
the shares involved in such attempt. With respect to a specific Non-qualified
Option, the Participant may transfer, for estate planning purposes, all or part
of such Option to one or more immediate family members or related family trusts
or partnerships or similar entities.

 

(e) Adjustment of Options. In the event that at any time after the Effective
Date the outstanding shares of Common Stock are changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, combination of shares or the like, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which all outstanding Options granted, or portions thereof then unexercised,
shall be exercisable, to the end that after such event the shares subject to the
Plan and each Participant’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in an outstanding Option shall be
made without change in the total price applicable to the Option or the
unexercised portion of the Option (except for any change in the aggregate price
resulting from rounding-off of share quantities or prices) and with any
necessary corresponding adjustment in exercise price per share. Any such
adjustment made by the Committee shall be final and binding upon all
Participants, the Company, and all other interested persons.

 

-8-



--------------------------------------------------------------------------------

(f) Listing and Registration of Shares. Each Option shall be subject to the
requirement that if at any time the Committee determines, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
subject to such Option under any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue or
purchase of shares of Common Stock thereunder, such Option may not be exercised
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained and the same shall have been free
of any conditions not acceptable to the Committee.

 

(g) Reload Options. A Non-qualified Option may, in the discretion of the
Committee, include a Reload Option right which shall entitle the Participant,
upon (i) the exercise of such original Non-qualified Option prior to the
Participant’s termination of service and (ii) payment of the appropriate
exercise price in shares of Common Stock that have been owned by such
Participant for at least six months prior to the date of exercise, to receive a
new Non-qualified Option (the “Reload Option”) to purchase, at the FMV Per Share
on the date of the exercise of the original Non-qualified Option, the number of
shares of Common Stock equal to the number of whole shares delivered by the
Participant in payment of the exercise price of the original Non-qualified
Option. Such Reload Option shall be subject to the same terms and conditions,
including expiration date, and shall be exercisable at the same time or times as
the original Non-qualified Option with respect to which it is granted.

 

2.4 Amendment. The Committee may, with the consent of the Optionee, amend an
Option at any time. The Committee may at any time or from time to time, in its
discretion, in the case of any Option which is not then immediately exercisable
in full, accelerate the time or times at which such Option may be exercised to
any earlier time or times. The Committee, in its absolute discretion, may grant
to holders of outstanding Options, in exchange for the surrender and
cancellation of such Options, new Options having exercise prices lower (or
higher) than the exercise price provided in the Options so surrendered and
canceled and containing such other terms and conditions as the Committee may
deem appropriate; provided, however, that the Committee shall have no discretion
to exchange, cancel or issue such Options if the exercise of such discretion
would cause such Options to be subject to Section 409A of the Code.

 

2.5 Acceleration of Vesting. Any Option granted hereunder which is not otherwise
vested shall vest (unless specifically provided to the contrary by the Committee
in the document or instrument evidencing an Option granted hereunder) upon
(i) termination of an Employee or Consultant or removal of a Non-Employee
Director without Cause; (ii) resignation of a Non-Employee Director with Good
Reason; (iv) termination, removal or resignation of a Participant for any reason
within one (1) year from the effective date of the Change of Control; or
(iii) death or Disability of the Participant.

 

2.6 Other Provisions.

 

(a) A Participant shall not be entitled to any rights as a stockholder of the
Company with respect to any shares of Common Stock subject to such Option until
he shall have become the holder of record of such shares of Common Stock.

 

-9-



--------------------------------------------------------------------------------

(b) No Option granted hereunder shall be construed as limiting any right which
the Company or any Affiliate may have to terminate at any time, with or without
cause, a Participant to whom such Option has been granted.

 

(c) Notwithstanding any provision of the Plan or the terms of any Option, the
Company shall not be required to issue any shares of Common Stock hereunder if
such issuance would, in the judgment of the Committee, constitute a violation of
any state or federal law or of the rules or regulations of any governmental
regulatory body.

 

(d) No Option shall be exercisable more than six (6) months after the Optionee
ceases to be an Employee for any reason other than death or Disability, or more
than one (1) year after the Optionee ceases to be an Employee due to death or
Disability.

 

ARTICLE III

INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Article III, all the provisions of Article
II shall be applicable to Incentive Options. Options which are specifically
designated as Non-Qualified Options shall not be subject to the terms of this
Section III.

 

3.1 Eligibility. Incentive Options may only be granted to Employees.

 

3.2 Exercise Price. The exercise price per Share shall not be less than the FMV
Per Share on the date of grant of such Option.

 

3.3 Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of shares of Common Stock for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Company or any Affiliate) may for the first time become exercisable as
Incentive Options during any one (1) calendar year shall not exceed the sum of
One Hundred Thousand Dollars ($100,000). To the extent the Employee holds two
(2) or more such options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such options as
Incentive Options shall be applied on the basis of the order in which such
options are granted.

 

3.4 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the FMV Per Share on the option grant date and the
option term shall not exceed five (5) years measured from the option grant date.

 

3.5 Options Not Transferable. No Incentive Option granted hereunder shall be
transferable other than by will or by the laws of descent and distribution and
shall be exercisable during the Optionee’s lifetime only by such Optionee.

 

3.6 Reload Options. No Reload Options shall be granted with respect to any
Incentive Options.

 

-10-



--------------------------------------------------------------------------------

3.7 Compliance with 422. All Options that are intended to be Incentive Options
shall be designated as such in the Option grant and in all respects shall be
issued in compliance with Code Section 422.

 

3.8 Limitations on Exercise. No Incentive Option shall be exercisable more than
three (3) months after the Optionee ceases to be an Employee for any reason
other than death or Disability, or more than one (1) year after the Optionee
ceases to be an Employee due to death or Disability.

 

ARTICLE IV

PURCHASED STOCK

 

4.1 Eligible Persons. The Committee shall have the authority to sell shares of
Common Stock to such Employees, Consultants and Non-Employee Directors as may be
selected by it, on such terms and conditions as it may establish, subject to the
further provisions of this Article IV. Each issuance of Common Stock under this
Article shall be evidenced by an agreement, which shall be subject to applicable
provisions of this Plan and to such other provisions not inconsistent with this
Plan as the Committee may approve for the particular sale transaction.

 

4.2 Purchase Price. The price per share of Common Stock to be purchased by a
Participant under this Plan shall be determined in the sole discretion of the
Committee, and may be less than, but shall not be greater than the FMV Per Share
at the time of purchase.

 

4.3 Payment of Purchase Price. Payment of the purchase price of Purchased Stock
under this Plan shall be made in full in cash.

 

ARTICLE V

BONUS STOCK

 

The Committee may, from time to time and subject to the provisions of the Plan,
grant shares of Bonus Stock to Employees, Consultants or Non-Employee Directors.
Bonus Stock shall be shares of Common Stock that are not subject to a Restricted
Period under Article VII.

 

ARTICLE VI

STOCK APPRECIATION RIGHTS AND PHANTOM STOCK

 

6.1 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Employees, Consultants or Non-Employee Directors on the
following terms and conditions.

 

(a) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the FMV Per Share on the date of exercise over (B) the grant price of the
Stock Appreciation Right as determined by the Committee.

 

(b) Rights Related to Options. A Stock Appreciation Right granted in connection
with an Option shall entitle a Participant, upon exercise thereof, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of an amount computed

 

-11-



--------------------------------------------------------------------------------

pursuant to Subsection 6.1(a) hereof. That Option shall then cease to be
exercisable to the extent surrendered. A Stock Appreciation Right granted in
connection with an Option shall be exercisable only at such time or times and
only to the extent that the related Option is exercisable and shall not be
transferable (other than by will or the laws of descent and distribution or
pursuant to a domestic relations order) except to the extent that the related
Option is transferable.

 

(c) Right Without Option. A Stock Appreciation Right granted independent of an
Option shall be exercisable as determined by the Committee and set forth in the
Award agreement governing the Stock Appreciation Right.

 

(d) Terms. The Committee shall determine at the date of grant the time or times
at which and the circumstances under which a Stock Appreciation Right may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, whether or
not a Stock Appreciation Right shall be in tandem or in combination with any
other Award, and any other terms and conditions of any Stock Appreciation Right.

 

6.2 Phantom Stock Awards. The Committee is authorized to grant Phantom Stock
Awards to Employees, Consultants and Non-Employee Directors, which are rights to
receive cash equal to the Fair Market Value of a specified number of shares of
Common Stock on the last day of a specified deferral period, subject to the
following terms and conditions:

 

(a) Award and Restrictions. Satisfaction of a Phantom Stock Award shall occur
upon expiration of the deferral period specified for such Phantom Stock Award by
the Committee or, if permitted by the Committee, as elected by the Participant.
In addition, Phantom Stock Awards shall be subject to such restrictions (which
may include a risk of forfeiture), if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, installments or
otherwise, as the Committee may determine.

 

(b) Forfeiture. Except as otherwise determined by the Committee or as may be set
forth in any Award, employment or other agreement pertaining to a Phantom Stock
Award, upon termination of employment or services during the applicable deferral
period or portion thereof to which forfeiture conditions apply, all Phantom
Stock Awards that are at that time subject to deferral (other than a deferral at
the election of the Participant) shall be forfeited; provided that the Committee
may provide, by rule or regulation or in any Award agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Phantom Stock Awards shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Phantom Stock Awards.

 

(c) Performance Goals. To the extent the Committee determines that any Award
granted pursuant to this Article VI shall constitute performance-based
compensation for purposes of Section 162(m) of the Code, the grant or settlement
of the Award shall, in the Committee’s discretion, be subject to the achievement
of performance goals determined and applied in a manner consistent with
Section 8.2.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

 

7.1 Eligible Persons. All Employees, Consultants and Non-Employee Directors
shall be eligible for grants of Restricted Stock.

 

7.2 Restricted Period and Vesting.

 

(a) The Restricted Stock shall be subject to such restrictions on transfer by
the Participant and repurchase by the Company as the Committee, in its sole
discretion, shall determine. Prior to the lapse of such restrictions the
Participant shall not be permitted to transfer such shares. The Company shall
have the right to repurchase or recover such shares for the amount of cash paid
therefor, if any, if (i) the Participant shall terminate employment from or
services to the Company prior to the lapse of such restrictions, subject to
section 7.2(b) below; or (ii) the Restricted Stock is forfeited by the
Participant pursuant to the terms of the Award.

 

(b) Notwithstanding the foregoing, unless the Award specifically provides
otherwise, all Restricted Stock not otherwise vested shall vest upon
(i) termination of an Employee or Consultant or removal of a Non-Employee
Director without Cause; (ii) termination by an Employee or Consultant or
resignation of a Non-Employee Director with Good Reason; (iii) termination,
resignation or removal of a Participant for any reason within one (1) year from
the effective date of a Change of Control; or (iv) death or Disability of the
Participant.

 

Each certificate representing Restricted Stock awarded under the Plan may be
evidenced in such manner as the Committee shall deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Restricted Stock granted under the Plan, such certificate shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock. The
grantee of Restricted Stock shall have all the rights of a stockholder with
respect to such shares, including the right to vote and the right to receive
dividends or other distributions paid or made with respect to such shares.

 

ARTICLE VIII

PERFORMANCE AWARDS

 

8.1 Performance Awards. The Committee may grant Performance Awards based on
performance criteria measured over a period of not less than one year and not
more than three years. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to increase the amounts
payable under any Award subject to performance conditions except as limited
under Section 8.2 in the case of a Performance Award granted to a Covered
Employee.

 

-13-



--------------------------------------------------------------------------------

8.2 Performance Goals. The grant and/or settlement of a Performance Award shall
be contingent upon terms set forth in this Section 8.2.

 

(a) General. The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to a Covered Employee, performance goals shall be designed to
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee are such that the achievement of performance goals is
“substantially uncertain” at the time of grant. The Committee may determine that
such Performance Awards shall be granted and/or settled upon achievement of any
one performance goal or that two or more of the performance goals must be
achieved as a condition to the grant and/or settlement of such Performance
Awards. Performance goals may differ among Performance Awards granted to any one
Participant or for Performance Awards granted to different Participants.

 

(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
Participant: (A) earnings per share; (B) increase in revenues; (C) increase in
cash flow; (D) increase in cash flow return; (E) return on net assets;
(F) return on assets; (G) return on investment; (H) return on equity;
(I) economic value added; (J) gross margin; (K) net income; (L) pretax earnings;
(M) pretax earnings before interest, depreciation and amortization; (N) pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; (O) operating income; (P) total stockholder
return; (Q) debt reduction; and (R) any of the above goals determined on the
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.

 

(c) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
performance period of not less than one year and not more than five years, as
specified by the Committee. Performance goals in the case of any Award granted
to a Participant shall be established not later than 90 days after the beginning
of any performance period applicable to such Performance Awards, or at such
other date as may be required or permitted for “performance-based compensation”
under Section 162(m) of the Code.

 

(d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. The Committee may not exercise
discretion to increase any such amount payable in respect of a Performance Award
designed to comply with Section 162(m) of the Code. The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.

 

(e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the

 

-14-



--------------------------------------------------------------------------------

achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a Participant. The Committee may not
delegate any responsibility relating to such Performance Awards.

 

(f) Status of Performance Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Section 162(m)
of the Code. Accordingly, the terms of this Section 8.2 shall be interpreted in
a manner consistent with Section 162(m) of the Code. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of a Performance
Award, who is likely to be a Covered Employee with respect to that fiscal year.
If any provision of the Plan as in effect on the date of adoption or any
agreements relating to Performance Awards that are designated as intended to
comply with Section 162(m) of the Code does not comply or is inconsistent with
the requirements of Section 162(m) of the Code, such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE IX

OTHER STOCK OR PERFORMANCE BASED AWARDS

 

The Committee is hereby authorized to grant to Employees, Consultants and
Non-Employee Directors, Other Stock or Performance-Based Awards, which shall
consist of a right which (i) is not an Award described in any other Article and
(ii) is denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, shares of Common Stock (including, without
limitation, securities convertible into shares of Common Stock) or cash as are
deemed by the Committee to be consistent with the purposes of the Plan. Subject
to the terms of the Plan, the Committee shall determine the terms and conditions
of any such Other Stock or Performance-Based Award.

 

ARTICLE X

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

 

10.1 General. Awards may be granted on the terms and conditions set forth
herein. In addition, the Committee may impose on any Award or the exercise
thereof, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion to accelerate
or waive, at any time, any term or condition of an Award that is not mandatory
under the Plan; provided, however, that the Committee shall not have a
discretion to accelerate or waive any term or condition of an Award that is
intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code if such discretion would cause the Award not to so
qualify. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy

 

-15-



--------------------------------------------------------------------------------

the requirements of the Delaware General Corporation Law, no consideration other
than services may be required for the grant of any Award.

 

10.2 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any Affiliate, or
any business entity to be acquired by the Company or an Affiliate, or any other
right of a Participant to receive payment from the Company or any Affiliate.
Such additional, tandem and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Affiliate.

 

10.3 Term of Awards. The term or Restricted Period of each Award that is an
Option, Stock Appreciation Right, Phantom Stock or Restricted Stock shall be for
such period as may be determined by the Committee; provided that in no event
shall the term of any such Award exceed a period of ten years (or such shorter
terms as may be required in respect of an Incentive Option under Section 422 of
the Code).

 

10.4 Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the Company
or a Subsidiary upon the exercise of an Option or other Award or settlement of
an Award shall be made as soon as administratively feasible. The settlement of
any Award may, subject to any limitations set forth in the Award agreement, be
accelerated and cash paid in lieu of shares of Common Stock in connection with
such settlement, in the discretion of the Committee or upon occurrence of one or
more specified events; provided, however, that no Award may be accelerated or
cash paid in lieu of shares if the Committee determines that such action would
cause the Participant to be subject to an excise tax under Section 409A of the
Code. In the discretion of the Committee, Awards granted pursuant to Article VI
or VIII of the Plan may be payable in shares of Common Stock to the extent
permitted by the terms of the applicable Award agreement. Installment or
deferred payments may be required by the Committee (subject to Section 1.4 of
the Plan, including the consent provisions thereof in the case of any deferral
of an outstanding Award not provided for in the original Award agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of amounts in respect of installment or deferred
payments denominated in shares of Common Stock. Any deferral shall only be
allowed as is provided in a separate deferred compensation plan adopted by the
Company which complies with Section 409A of the Code. The Plan shall not
constitute any “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

 

10.5 Vested and Unvested Awards. After the satisfaction of all of the terms and
conditions set by the Committee with respect to an Award of (i) Restricted
Stock, a certificate, without a legend, for the number of shares that are no
longer subject to such restrictions, terms and conditions shall be delivered to,
or registered in the name of, the Participant or his or her nominee,
(ii) Phantom Stock, to the extent not paid in cash, a certificate for the number
of shares

 

-16-



--------------------------------------------------------------------------------

equal to the number of shares of Phantom Stock earned shall be delivered to, or
registered in the name of, the Participant, and (iii) Stock Appreciation Rights
or Performance Awards, cash and/or a certificate for the number of shares equal
in value to the number of Stock Appreciation Rights or amount of Performance
Awards vested shall be delivered to, or registered in the name of, the
Participant or his or her nominee. Upon termination, resignation or removal of a
Participant under circumstances that do not cause such Participant to become
fully vested, any remaining unvested Options, shares of Restricted Stock,
Phantom Stock, Stock Appreciation Rights or Performance Awards, as the case may
be, shall either be forfeited back to the Company or, if appropriate under the
terms of the Award, shall continue to be subject to the restrictions, terms and
conditions set by the Committee with respect to such Award.

 

10.6 Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act.

 

10.7 Other Provisions. No grant of any Award shall be construed as limiting any
right which the Company or any Affiliate may have to terminate at any time, with
or without cause, the employment of any person to whom such Award has been
granted.

 

ARTICLE XI

WITHHOLDING FOR TAXES

 

Any issuance of Common Stock pursuant to the exercise of an Option or payment of
any other Award under the Plan shall not be made until appropriate arrangements
satisfactory to the Company have been made for the payment of any tax amounts
(federal, state, local or other) that may be required to be withheld or paid by
the Company with respect thereto. Such arrangements may, at the discretion of
the Committee, include allowing the person to tender to the Company shares of
Common Stock owned by the person, or to request the Company to withhold shares
of Common Stock being acquired pursuant to the Award, whether through the
exercise of an Option or as a distribution pursuant to the Award, together with
payment of any remaining portion of such tax amounts in cash or by check payable
and acceptable to the Company.

 

Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an officer or
individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the tax rate required by the Code) from such Award
payment or exercise.

 

-17-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

 

12.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.

 

12.2 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

 

12.3 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.

 

12.4 Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

 

12.5 Other Laws. The Committee may refuse to issue or transfer any shares of
Common Stock or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance of transfer or such shares or such
other consideration might violate any applicable law.

 

12.6 Shareholder Agreements. The Committee may condition the grant, exercise or
payment of any Award upon such person entering into a stockholders’ agreement in
such form as approved from time to time by the Board.

 

-18-